Title: Reply of the President to the Senate, [18 May] 1789
From: Washington, George
To: Senate


Gentlemen,[18 May 1789]
I thank you for your Address, in which the most affectionate sentiments are expressed in the most obliging terms. The coincidence of circumstances which led to this auspicious Crisis, the confidence reposed in me by my Fellow-citizens, and the assistance I may expect from counsels which will be dictated by an enlarged and liberal policy, seem to presage a more prosperous issue to my Administration, than a diffidence of my abilities had taught me to anticipate. I now feel myself inexpressibly happy in a belief, that Heaven which has done so much for our infant Nation will not withdraw its Providential influence before our political felicity shall have been completed; and in a conviction, that the Senate will at all times co-operate in every measure, which may tend to promote the welfare of this confederated Republic. Thus supported by a firm trust in the great Arbiter of the Universe, aided by the collected wisdom of the Union, and imploring the Divine benediction on our joint exertions in the service of our Country, I readily engage with you in the arduous, but pleasing, task, of attempting to make a Nation happy.
G Washington
